DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 08/19/2021 is acknowledged. Claims 1 and 2 have been amended.  Claims 21-23 have been added.  Claims 1-23 are currently pending.  Claims 11-18 remain withdrawn. Claims 1-10 and 19-23 have been treated on the merits. 

Response to Arguments
	Applicant’s arguments, supported by the declaration by Andreas Jonas, Kunov-Kruse under 37 C.F.R. 1.132, have been fully considered and found persuasive.  The rejection of claims 1-10 and 19-20 under 35 U.S.C. 103 is withdrawn.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art has been established on the record.  The closest prior art however does not teach the use of online or inline analysis using ATR MIR of the reaction mixture.  Further the prior art does not suggest arrangement of components which would allow for this analysis to be conducted in-line or on line.  


Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to an invention non-elected without traverse.  Accordingly, claims 11-18 been cancelled.

Conclusion
Claims 1-10 and 19-23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657       

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657